Exhibit 99.1 NEWS RELEASE HECLA REPORTS PRELIMINARY FIRST QUARTER PRODUCTION Silver production increased 32% and gold production more than tripled over First Quarter 2013 For Release: April 9, 2014 COEUR D'ALENE, IDAHO Hecla Mining Company ( NYSE:HL ) today announced preliminary production results¹ for the first quarter ending March 31, 2014. FIRST QUARTER PRODUCTION HIGHLIGHTS PRODUCTION FIRST QUARTER 2014 FIRST QUARTER 2013 Silver 2.5 million silver ounces – up 32% over Q1/13 1.9 million silver ounces Gold 46,269 ounces – more than triple that of Q1/13 ² 13,689 gold ounces Greens Creek 1.8 million ounces of silver 1.8 million ounces of silver Lucky Friday 699,604 ounces of silver – more than quadruple that of Q1/13 ³ 120,000 ounces of silver Casa Berardi 31, 260 ounces of gold N/A “Hecla has begun 2014 with strong production growth compared to the first quarter of 2013,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “Greens Creek again delivered consistent, excellent operating performance. The Lucky Friday continues to improve its operations while the #4 Shaft is almost halfway to its final depth.” “We are pleased to see Casa Berardi’s steady production profile over the past two quarters. Advanced engineering work is well underway with the goals of increasing metallurgical recoveries, better controlling dilution and reducing the amount of development necessary to maintain production. These initiatives should positively impact revenue, cash cost, after by-product credits, as well as reduce the capital required. Also, with our cash position at approximately $205 million at quarter end, Hecla continues to have a strong financial position,” added Mr. Baker. Hecla expects to report its full first quarter 2014 financial results on May 5, 2014. See cautionary statement regarding preliminary statements at the end of this release. Increase in gold production due primarily to acquisition of Aurizon Mines Ltd. on June 1, 2013. Lucky Friday re-opened in February 2013. OPERATIONS UPDATE Greens Creek Greens Creek
